Citation Nr: 1545917	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  08-30 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for service-connected residuals of a left ankle sprain with degenerative changes (a left ankle disability), in excess of 20 percent from August 24, 2007 to January 5, 2008, in excess of 30 percent from January 5, 2008 to June 1, 2010, and in excess of 20 percent from June 1, 2010, forward.

2.  Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected tinea pedis with tinea cruris of the groin (a skin disability).

3.  Whether new and material evidence has been received to reopen service connection for migraine headaches.

4.  Whether new and material evidence has been received to reopen service connection for a back disorder.

5.  Entitlement to service connection for migraine headaches, as secondary to service-connected left ankle disability.

6.  Entitlement to service connection for L3-4, L4-5 disc desiccation with L5-S1 radiculopathy, lumbar degenerative disc disease with radiculopathy, lumbosacral strain, and lumbar radiculopathy (a back disability), to include as secondary to service-connected left ankle disability.

7.  Entitlement to service connection for depression, as secondary to service-connected left ankle disability.

8.  Entitlement to service connection for complex regional pain syndrome and reflex sympathetic dystrophy of the left lower extremity (a left lower extremity nerve injury), as secondary to service-connected left ankle disability.

9.  Entitlement to service connection for erectile dysfunction, as secondary to service-connected left ankle disability.

10.  Entitlement to service connection for a left hip disorder, as secondary to service-connected left ankle disability.

11.  Entitlement to service connection for a right hip disorder, as secondary to service-connected left ankle disability.

12.  Entitlement to service connection for a right ankle disorder, as secondary to service-connected left ankle disability.

13.  Entitlement to service connection for a sinus and nasal disorder (claimed as a breathing problem).

14.  Entitlement to service connection for bilateral hearing loss.

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to service connection for patellofemoral pain syndrome of the left knee (a left knee disability), as secondary to service-connected left ankle disability.

17.  Entitlement to service connection for patellofemoral pain syndrome of the right knee (a right knee disability), as secondary to service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, January 2009, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

To clarify the issues on appeal, in an April 2009 Statement of the Case, the RO readjudicated the claims of service connection for erectile dysfunction, a left hip condition, a right ankle condition, a right hip condition, and a right knee condition.  In the May 2009 Substantive Appeal (via VA Form 9), the Veteran indicated that he wanted to appeal all the issues listed on the Statement of the Case.  He listed four issues: 1) service connection for erectile dysfunction; 2) service connection for bilateral hip condition; 3) service connection for right hip; and 4) service connection for right knee.  The Board finds that the listing of the issues on appeal was a typographical error made by the Veteran (who listed a right hip condition two times and omitted a right ankle condition) because other language in the submission reflects that he intended to appeal all issues listed on the April 2009 Statement of the Case, to include a right ankle condition.  As such, the issue of service connection for a right ankle disorder is in appellate status, and is before the Board.

In March 2015, the Board received additional evidence from the Veteran, through the representative, which was not considered by the AOJ.  Specifically, medical opinions from two private medical professionals regarding the depression and migraine headaches claims were submitted in March 2015, after the June 2013 Supplemental Statement of the Case.

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Substantive Appeal with respect to the issues on appeal (depression and migraine headaches) was received in May 2013; accordingly, the new 38 U.S.C.A. § 7105(e) is applicable to this case.

The issues of service connection for a back disorder, right ear hearing loss, tinnitus, a left knee disorder, and a right knee disorder are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, from August 24, 2007, forward, the left ankle disability has been manifested by symptoms, findings, or impairment of pain, tenderness on palpation, abnormal gait and limp, dorsiflexion, at worst, to 2 degrees, plantar flexion, at worst, to 2 degrees, and use of a cane and ankle support brace, which more closely approximates marked limitation of motion of the left ankle; the left ankle disability does not manifest in ankylosis and there is no malunion of the tibia or fibula with marked ankle disability.

2.  For the entire increased rating period, tinea pedis with tinea cruris of the groin have been manifested by burning and itching of the skin, which affects less than five percent of the entire body and none of the Veteran's exposed areas, is treated with topical ointment, and does not require systemic therapy.

3.  An unappealed November 1996 rating decision, in pertinent part, denied service connection for migraine headaches and a back condition on the basis that the headache and back injury in service were acute and transitory, which resolved without any permanent disability.

4.  The Veteran did not appeal the November 1996 rating decision denying service connection for migraine headaches and a back condition after being notified of appellate rights, and no additional evidence was received prior to the expiration of the appeal period.

5.  The evidence received since the November 1996 rating decision relates to an unestablished fact of a causal relationship between the currently diagnosed migraine headaches, and L3-4, L4-5 disc dessication with L5-S1 radiculopathy, lumbar degenerative disc disease with radiculopathy, lumbosacral strain, and lumbar radiculopathy, and the Veteran's service-connected left ankle disability, so raises the possibility of substantiating the claims of service connection for migraine headaches and a back disability.

6.  The Veteran is service connected for a left ankle disability.

7.  The Veteran has current diagnoses of depression and complex regional pain syndrome and reflex sympathetic dystrophy of the left lower extremity.

8.  The depression and left lower extremity nerve injury are permanently worsened in severity beyond a normal progression by the service-connected left ankle disability.

9.  The Veteran is service connected for depression.

10.  The Veteran has current diagnoses of migraine headaches and erectile dysfunction.

11.  The migraine headaches are permanently worsened in severity beyond a normal progression by the service-connected depression.

12.  The erectile dysfunction is proximately due to the service-connected left ankle disability and service-connected depression.

13.  The Veteran did not have, nor has he had at any time proximate to, or during the course of this appeal, a current diagnosis of a left hip disability, a right hip disability, a right ankle disability, a sinus and/or nasal disability, or a left ear hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  From August 24, 2007 to January 5, 2008, the criteria for an increased disability rating in excess of 20 percent for a left ankle disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  

2.  From January 5, 2008 to June 1, 2010, the criteria for an increased disability rating in excess of 30 percent for a left ankle disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  

3.  From June 1, 2010, forward, the criteria for an increased disability rating in excess of 20 percent for a left ankle disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  

4.  The criteria for a compensable rating for tinea pedis with tinea cruris of the groin are not met or approximated for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.21, 4.31, 4.118, Diagnostic Code 7813 (2015).

5.  The November 1996 rating decision denying service connection for migraine headaches and a back condition became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  New and material evidence has been received to reopen service connection for migraine headaches and a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for depression, migraine headaches, and erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left lower extremity nerve injury have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

9.  The criteria for service connection for a left hip disorder, a right hip disorder, a right ankle disorder, a sinus and/or nasal disorder, and left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The applications to reopen service connection for migraine headaches and a back disability, and service connection for migraine headaches, depression, a left lower extremity nerve injury, and erectile dysfunction, have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein (reopening of service connection for migraine headaches and a back disability, and grant of service connection for migraine headaches, depression, a left lower extremity nerve injury, and erectile dysfunction), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The issue of service connection for a back disability, which is reopened in the decision herein, is Remanded below for further development.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In October 2006 and March 2010, the RO provided notice in letters to the Veteran prior to the initial adjudications in March 2007 and February 2011, respectively.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating.  Additionally, the March 2007 and February 2011 letters provided the Veteran with the general criteria for the assignment of an effective date and rating.

With respect to the service connection claims adjudicated herein, the Veteran was advised of VA's duties to notify and assist in the development of the claims of service connection prior to initial adjudication.  November 2008 and March 2010 letters explained the evidence necessary to substantiate the claim, including on a secondary basis, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The November 2008 and March 2010 notice letters also informed the Veteran as to how disability ratings and effective dates are assigned.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. §  5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2007, June 2008, June 2009, March 2010, June 2010, October 2010, and November 2012.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues adjudicated below.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes related to the service-connected left ankle disability and skin disability, and offered opinions with supporting rationale as to the service connection claims.

While the claims of service connection for right ear hearing loss, tinnitus, a back disability, and a bilateral knee disability are being remanded below, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex diagnostic and causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  As to the service connection issues adjudicated herein, the opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues of a left ankle disability, a skin disability, headaches, depression, a left lower extremity nerve injury, erectile dysfunction, a bilateral hip disability, a right ankle disability, and a left ear hearing loss disability has been met. 38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing the claimed sinus/nasal condition; however, the Board finds that a VA examination is not necessary in order to decide the matter because there is already competent lay and medical evidence to decide the claim.  The lay and medical evidence establishes no current disability or persistent or recurring symptoms of a disability.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that, in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that a veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.

In this case, because the weight of the evidence, which includes the Veteran's own statements regarding the lack of recurrent sinus/nasal symptomatology or of persistent symptoms of a sinus/nasal condition manifesting in breathing problems, demonstrates that the Veteran does not have a current sinus/nasal disorder, there is no duty to provide a VA medical examination.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a sinus/nasal disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the 
RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeals.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals adjudicated herein.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

With respect to the left ankle and skin disabilities, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings (other than those already assigned) for any of the issues on appeal.

The Board has reviewed all the evidence in the Veteran's claims file and electronic file, to include on Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Increased Rating for a Left Ankle Disability

The Veteran is in receipt of a staged increased disability rating for the service-connected left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent (maximum) rating is prescribed for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).  The words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In an August 2008 rating decision, for the left ankle disability, the RO assigned a disability rating of 20 percent, effective August 24, 2006, and a 30 percent rating, from January 5, 2008, creating a staged rating.  In August 2009, the RO proposed to decrease the rating for a left ankle disability from 30 percent to 20 percent, based on the finding that the Veteran did not have impairment of the tibia or fibula (the apparent basis of the staged 30 percent rating).  In September 2009, the RO received a letter from the Veteran that expressed his disagreement with the proposed reduction.  Because the RO's action in August 2009 was a proposal to decrease the rating, and was not a final determination (rating decision effectuating the proposed reduction), the Veteran's statement submitted in September 2009 could not be a Notice of Disagreement.  There must first be a reduction decision before a response to a statement can be considered a disagreement with a decision to reduce the rating.

In a March 2010 rating decision, the RO put into effect the proposed decrease of the rating for a left ankle disability from 30 percent to 20 percent, effective June 1, 2010.  During the year after the date of the letter notifying the Veteran of the March 2010 rating decision decreasing the left ankle disability rating, the Veteran did not submit a Notice of Disagreement with that decision; therefore, he did not initiate a timely appeal of the left ankle disability rating decrease/reduction.  Based on this history, the Board finds that the issue before the Board is an appeal for an increase rating of the staged ratings for the left ankle disability.

Throughout the course of the appeal, the Veteran has contended that the service-connected left ankle disability has been manifested by more severe symptoms or impairment than that completed by the staged ratings assigned.  After a review of the lay and medical evidence of record, for the entire increased rating period, the Board finds that the criteria for an increased disability rating for the left ankle disability in excess of 20 percent from August 24, 2007 to January 5, 2008, in excess of 30 percent from January 5, 2008 to June 1, 2010, and in excess of 20 percent from June 1, 2010, forward, have not been met or more nearly approximated.  While the basis for the staged 30 percent rating (from January 5, 2008 to June 1, 2010) is unclear, it appears that the RO awarded the 30 percent rating for a disability of the tibia and fibula based on marked ankle disability, which was later reduced to 20 percent (from June 1, 2010, forward, pursuant to a reduction in disability rating as discussed above).  For the entire increased appeal period, the Veteran's left ankle disability has been manifested by symptoms of pain, tenderness on palpation, abnormal gait and limp, dorsiflexion, at worst, to 2 degrees, plantar flexion, at worst, to 2 degrees, and use of a cane and ankle support brace, which more closely approximate marked limitation of motion of the left ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Veteran was afforded VA examinations for the left ankle in February 2007, June 2008, June 2009, and June 2010.  At worst, the Veteran's left ankle disability manifested pain, tenderness on palpation, abnormal gait and limp, dorsiflexion, at worst, to 2 degrees, plantar flexion, at worst, to 2 degrees, and use of a cane and ankle support brace.  In this regard, for the entire increased rating period (including from January 5, 2008 to June 1, 2010 when the 30 percent rating was assigned) the Veteran is receiving the maximum allowable schedular disability rating under Diagnostic Code 5271 (20 percent for marked limitation of motion of the ankle); therefore, a higher schedular rating for the service-connected left ankle disability may not be granted for this period under Diagnostic Code 5271.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

A higher 30 percent rating is assigned for ankylosis of the ankle with limitation of motion under Diagnostic Code 5270.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  The June 2010 VA examination report reflects, at worst, and taking into consideration limitation of motion due to pain, 2 degrees of both dorsiflexion and plantar flexion with objective evidence of pain with range of motion testing.  The Veteran had measurable ranges of motion in the left ankle and he did not have ankylosis of the left ankle.  The Board finds that, only with consideration of the Veteran's functional loss (limitation of motion) due to pain, for the entire increased rating period, that a 20 percent rating is justified.  Range of motion of the left ankle did not approximate ankylosis, even with consideration of functional loss due to pain, as required for a 30 percent rating under Diagnostic Code 5270.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5270 does not apply.  

In addition, the Board acknowledges that the Veteran has a staged rating of 30 percent (from January 5, 2008 to June 1, 2010) based on the RO's finding that there was malunion of the tibia and fibula with marked ankle disability.  Indeed, Diagnostic Code 5262 for impairment of the tibia and fibula allows for higher potential ratings (with a maximum of 40 percent) for malunion of the tibia/fibula.  Here, however, Diagnostic Code 5262 does not apply to any period on appeal (to include from January 5, 2008 to June 1, 2010) as the evidence does not demonstrate impairment of the left tibia or fibula, specifically malunion or nonunion.

Based on the above, the Board finds that an increased disability rating for the left ankle disability, in excess of 20 percent from August 24, 2007 to January 5, 2008, in excess of 30 percent from January 5, 2008 to June 1, 2010, and in excess of 20 percent from June 1, 2010, forward, is not warranted for the service-connected left ankle disability.  Because the preponderance of the evidence is against the appeal for an increased rating for the left ankle disability in excess of 20 percent from August 24, 2007 to January 5, 2008, in excess of 30 percent from January 5, 2008 to June 1, 2010, and in excess of 20 percent from June 1, 2010, forward, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Increased Rating for a Skin Disability

Service connection for tinea pedis was granted in a November 1996 rating decision.  The RO assigned a zero percent (noncompensable) rating at that time.  The Veteran filed a claim for an increased rating in February 2010; the RO denied the claim for an increased rating for tinea pedis with tinea cruris of the groin in a February 2011 rating decision.  The Veteran appealed.  

For the entire increased rating period, the tinea pedis with tinea cruris of the groin has been rated at zero percent (noncompensable) under the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 provides that dermatophytosis, including tinea pedis, is to be rated as disfigurement of the head, face and neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.

In this case, the predominant disability of tinea pedis with tinea cruris of the groin more closely approximates dermatitis or eczema.  Diagnostic Code 7806 provides that a zero percent rating is assignable for dermatitis or eczema when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and no more than topical therapy required in the past 12-month period.  A 10 percent rating is assignable when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks during the past 12-month period.  A 30 percent rating is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assignable where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that manifestations of the tinea pedis with tinea cruris of the groin more nearly approximate the criteria for a noncompensable rating, and do not more closely approximate the criteria for a higher (i.e., compensable) rating under Diagnostic Code 7806.  The evidence for the entire increased rating period shows that tinea pedis with tinea cruris of the groin affects less than five percent of the entire body and none of the exposed areas, and does not require systemic therapy, which is a disability picture commensurate with a zero percent rating.  

In a March 2010 VA examination, the Veteran reported discomfort from burning and itching.  He was diagnosed with tinea pedis of the bilateral feet and tinea cruris of the groin, which has been treated with topical creams and gels.  In an October 2010 VA examination, the bilateral groin area showed a hyperpigmented erythematous dermatitis in the intertriginous region and upper inner thighs.  Regardless, the VA examiner indicated that there was no scarring or disfigurement.  Indeed, while hyperpigmentation is one characteristic of disfigurement under Diagnostic Code 7800, the evidence does not indicate that the Veteran had hyperpigmentation of the head, face, or neck in an area that exceeded six square inches.

Based on the above, the Board finds that the criteria for an initial compensable rating for the service-connected tinea pedis with tinea cruris of the groin have not been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7.  For the entire increased rating period, the tinea pedis with tinea cruris of the groin have been manifested by burning and itchiness of the skin affecting less than 5 percent of the Veteran's entire body and none of the exposed areas, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period to more closely approximating the criteria for a noncompensable disability rating under Diagnostic Code 7806.

The weight of the evidence shows that, for the entire increased rating period, the tinea pedis with tinea cruris of the groin have affected less than five percent of the entire body and none of the exposed areas.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Veteran is competent to testify as to his skin symptomatology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  In this case, however, the Veteran has not alleged that the tinea pedis with tinea cruris of the groin affected at least 5 percent of his entire body or exposed areas, and the evidence of record does not otherwise support such a finding.

The evidence also shows that the Veteran was not treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for any period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  While the Veteran was treated with Miconazole cream, menthol and camphor gel, and Lamisil cream, the March 2010 and October 2010 VA examiners indicated that these were topical treatments.

The Board has also considered whether an alternative rating under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  38 C.F.R. § 4.118, Diagnostic Code 7813.  However, as discussed above, the evidence of record does not reflect that the Veteran's tinea pedis with tinea cruris of the groin have resulted in scarring or disfigurement of the head, face, or neck.

For the entire increased rating period, the tinea pedis with tinea cruris of the groin have been manifested by burning and itchiness of the skin affecting less than 5 percent of the entire body and none of the exposed areas, and have not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  For these reasons, the Board finds that the criteria for an increased (compensable) disability rating for tinea pedis with tinea cruris of the groin have not been met or more closely approximated for the entire increased rating period.  Because the preponderance of the evidence is against a compensable rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the left ankle disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any functional impairment or symptoms that are not already encompassed by the staged schedular rating under Diagnostic Code 5271.  For the entire increased rating period on appeal, the left ankle disability was manifested by pain, loss of dorsiflexion and loss of plantar flexion, including with considerations of limiting factors of pain.  The 20 percent schedular rating for marked limitation of motion was awarded with consideration of such symptomatology and the resultant functional impairment (e.g., reported limitations of ambulating, standing, and dressing).  The functional effects of pain have been taken into account as limiting motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 205-06.  

The Board also finds that the symptomatology and impairment caused by the Veteran's tinea pedis with tinea cruris of the groin are specifically contemplated by the schedular rating criteria.  The schedular criteria consider the percentage of the entire body and exposed areas affected and consider whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required.  For the entire increased rating period, the tinea pedis with tinea cruris of the groin have been manifested by burning and itchiness of the skin affecting less than 5 percent of the entire body and none of the exposed areas, and has not required intermittent systemic therapy.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, Diagnostic Code 7813.  The schedular rating criteria, including Diagnostic Code 7806 and the alternative ratings under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on skin conditions and residual scarring affecting the body.  Diagnostic Code 7806 also takes into account topical and systemic therapy.  In sum, these ratings consider disfigurement, scars, types of treatment, longevity and types of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected left ankle disability and skin disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with a left ankle disability or a skin disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  For the entire increased rating period on appeal, the record indicates that the Veteran is employed full-time and the Veteran has not contended otherwise.  A February 2015 psychiatric examination report revealed that the Veteran is employed at the U.S. Post Office; thus, the Board finds that Rice is inapplicable to the increased rating period as neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.

Reopening of Service Connection for Migraine Headaches and a Back Condition

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

The Veteran seeks to reopen the previously denied claims of service connection for migraine headaches and a back condition.  The claims, initially filed in August 1996, were originally denied in a November 1996 rating decision.  The Veteran did not initiate an appeal of the decision denying service connection for migraine headaches and a back condition, and he also did not submit any new and material evidence with respect to these claims within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision (denying service connection for migraine headaches and a back condition) became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran did not present a secondary service connection theory of entitlement in the original claim of service connection for migraine headaches and a back condition.  A denial of service connection on one theory of entitlement is a denial on all extant theories of entitlement even when not discussed.  See Brown v. Nicholson, 21 Vet. App. 290, 294-297 (2007) (en banc) (reopening is still required following finality of a rating decision where a RO failed to address an alternative theory of the claim).  Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).

In the November 1996 rating decision, the RO, in pertinent part, denied service connection for migraine headaches and a back condition on the basis that the headache and back injury in service were acute and transitory, which resolved without any permanent disability.  The pertinent evidence of record at the time of the November 1996 rating decision included the Veteran's claim, service treatment records and post-service treatment records.

The Veteran contended during the instant appeal that the headaches and back disability are secondary to the service-connected left ankle disability.  As noted above, the Veteran did not allege the headaches and back disability were secondary to the service-connected left ankle disability during the prior claims of service connection for headaches and back disability.  

The Veteran is service connected for a left ankle disability, among other disabilities (also adjudicated herein).  A lay witness may competently indicate the potential cause of, or immediate consequences of, an in-service injury.  See Trafter v. Shinseki, 26 Vet. App. 267 (2013).  The Veteran's lay statements supporting this theory of entitlement were not of record at the time of the prior final denial.  Such evidence is also material in that it relates to evidence of a causal link (nexus) between the current migraine headaches and back disability and the service-connected left ankle disability (a necessary element for secondary service connection).  38 C.F.R. § 3.310.  

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  This new evidence raises a reasonable possibility of substantiating the claims; thus, this evidence is new and material and the requirements to reopen the claims under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, as the Board has determined that new and material evidence has been received to reopen service connection for migraine headaches and a back disability.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period after the November 1996 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the November 1996 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  The reopened issue of service connection for migraine headaches is adjudicated below, and the reopened issue of service connection for a back disability is addressed in the Remand section below.

Service Connection - Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, complex regional pain syndrome, reflex sympathetic dystrophy, and hearing loss (as organic diseases of the nervous system) are "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  Depression, headache and migraine disabilities, and erectile dysfunction are not chronic diseases, and the presumptive service connection provisions do not apply.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Hearing loss shall be considered a disability when the threshold level in any of the frequencies 500, 1000, 2000,  3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Depression and a Left Lower Extremity Nerve Injury

The Veteran contends that depression and a left lower extremity nerve injury, to include complex regional pain syndrome and reflex sympathetic dystrophy, are secondary to the service-connected left ankle disability.  As the Board is granting service connection based on secondary service connection (adjudicated below), the additional theories of direct service connection and presumptive service connection for a chronic disease (complex regional pain syndrome and reflex sympathetic dystrophy) are rendered moot because there remain no questions of law or fact as to the fully granted issues; therefore, the direct and presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

After a review of all the evidence, lay and medical, the Board first finds that the evidence shows current disabilities of depression, complex regional pain syndrome, and reflex sympathetic dystrophy.  In a November 2009 private treatment record, the treating physician, Dr. S.B.R., indicated that the Veteran has been treated for complex regional pain syndrome due to signs and symptoms that are consistent with that diagnosis.  In the October 2010 VA examination report, the Veteran was diagnosed with reflex sympathetic dystrophy of the left lower extremity, confirmed by electromyelogram.  In a February 2015 submission, after a psychological evaluation of the Veteran, a private psychologist, Dr. H.H.G., rendered a diagnosis of depressive disorder due to another medical condition with mixed features.

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's depression and left lower extremity nerve injury are proximately due to the service-connected left ankle disability.  In this regard, in an October 2004 rating decision, the RO granted service connection for a left ankle disability, effective August 15, 1996, the date of receipt of the original claim for service connection.

As to the left lower extremity nerve injury, in a November 2009 private treatment record, Dr. S.B.R. concluded that there is evidence of sciatic nerve injury at the popliteal fossa and fibular head.  Dr. S.B.R. explained that such injuries can be seen in severe ankle rolls where traction forces are applied to the nerve.  Dr. S.B.R. reasoned that nerve injury is commonly an inciting cause of reflex sympathetic dystrophy or complex regional pain syndrome, and by definition, it will lead to hyper sensitivity to touch, pressure, and temperature, and often exhibits swelling versus decreased circulation depending upon the course of the disease.  Dr. S.B.R. also indicated that it will also lead to decreased range of motion due to disuse due to fear of pain.  As such, Dr. S.B.R. opined that the left ankle disability should include the (complex regional pain syndrome, and reflex sympathetic dystrophy) nerve injury.

As to depression, upon a comprehensive psychological evaluation, Dr. H.H.G. indicated that the Veteran struggles with sustaining the stress from a competitive work environment due to the depressive disorder secondary to his medical condition.  The Veteran reported that he has had aches and pains even since his military service and his near-continuous depression and anxiety symptomatology were not present prior to his military service.  Citing to medical literature, Dr. H.H.G. explained that individuals, like the Veteran, with medical issues and depressive disorder become disabled due to the holistic effect of medical and psychiatric disturbances.  As such, Dr. H.H.G. opined that the Veteran's service-connected left ankle disability more likely than not aggravated the depressive disorder.

The Board acknowledges the October 2010 VA examination; however, the VA examiner noted that, since there is only a single reference to the left ankle with no follow-up, a relationship between the development of reflex sympathetic dystrophy, 20 years later, could not be resolved without resorting to mere speculation.  As such, there is no other competent medical opinion of record against the claims that directly addresses the etiology of the Veteran's depression and left lower extremity nerve injury.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for depression and left lower extremity nerve injury, to include reflex sympathetic dystrophy and complex regional pain syndrome, as secondary to the service-connected left ankle disability, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Migraine Headaches and Erectile Dysfunction

The Veteran contends that migraine headaches and erectile dysfunction are secondary to the service-connected left ankle injury.  In the alternative, the Veteran contends that the evidence of record indicates that the migraine headaches and erectile dysfunction are secondary to the now service-connected depression.  As the Board is granting service connection based on secondary service connection (adjudicated below), the additional theory of direct service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).  

After a review of all the evidence, lay and medical, the Board first finds that the evidence shows current disabilities of migraine headaches and erectile dysfunction.  At a November 2012 VA examination, the diagnosis was erectile dysfunction.  In February 2015 submission, after a physical examination of the Veteran, a private physician, Dr. H.S., rendered a diagnosis of migraine headaches.

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's migraine headaches and erectile dysfunction are proximately due to, or aggravated by, the service-connected left ankle disability and/or depression.  In this regard, as noted above, in an October 2004 rating decision, the RO granted service connection for a left ankle disability, effective August 15, 1996, the date of receipt of the original claim for service connection.  Also, as adjudicated above, the Veteran is now service connected for depression as secondary to service-connected left ankle disability.

As to the erectile dysfunction, in a November 2012 VA examination report, although the VA examiner opined that the erectile dysfunction is not at least as likely as not related to the left ankle disability, the VA examiner also explained that the Veteran's erectile dysfunction is multifactorial, but more likely than not related to age, psychological issues including depression, and pain medications that have been prescribed for a variety of chronic pain issues.  In this regard, the record reflects that the Veteran is prescribed pain medication associated with the left ankle disability.

As to the migraine headaches, Dr. H.S. opined that the Veteran's (now service-connected) depression is as likely as not aggravating the migraines.  Citing to medical literature, Dr. H.S. explained that, among the risk factors for migraine chronification, depression figures notably.  Specifically, the cited medical literature indicates that migraine patients may develop depression as a result of the demoralizing experience of recurrent and disabling headaches and depressed patients may develop migraine because of increased pain sensitivity.

The Board acknowledges the November 2012 VA examination wherein the VA examiner opined that the erectile dysfunction is not at least as likely as not related to the left ankle disability.  However, as discussed above, the VA examiner also opined that the erectile dysfunction is more likely more likely than not related to psychological issues including depression and pain medications that have been prescribed for a variety of chronic pain issues.  As such, there is no other competent medical opinion of record against the claims that directly addresses the etiology of the Veteran's migraine headaches and erectile dysfunction.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for migraine headaches and erectile dysfunction, as secondary to the service-connected left ankle disability and depression, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Hip, Right Hip, Right Ankle, Sinus and/or Nasal, and Left Ear Hearing Loss Disabilities

The Veteran contends that he has problems with both hips and the right ankle.  He has asserted that the symptoms are attributable to the service-connected left ankle disability and seeks service connection on this (secondary) basis.  The Veteran also contends that he has a sinus and/or nasal condition, manifested by breathing problems, and hearing loss as direct results of service.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of current bilateral hip, right ankle, sinus and/or nasal disabilities.  The Board also finds that the Veteran does not have a current left ear hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  

In a June 2009 VA examination, the Veteran demonstrated near-full range of motion of the right ankle with 20 degrees of dorsi-flexion with no pain and 40 degrees of plantar flexion with no pain.  There was no varus or valgus of the right ankle, and pain, fatigue, weakness, lack of endurance, and incoordination of the right ankle were not present upon examination.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement of the right ankle.  While the Veteran was diagnosed with chronic left ankle sprain and degenerative arthritis of the left ankle, he was not diagnosed with any right ankle disability.

In a November 2012 VA examination, the Veteran reported that he has not been diagnosed with any hip disorder.  Instead, he stated that the "hip pain" is actually coming from the back and going into the buttocks, which he believes is related to the service-connected back disability.  He also reported that he has not sought treatment or evaluation for the hip pain.  After a comprehensive physical examination of the Veteran's hips, the VA examiner opined that the Veteran does not have a recognizable bilateral hip condition.  The VA examiner explained that the symptoms of "hip pain" described by the Veteran are more likely than not related to low back pain, and there is no condition to draw a secondary connection to the service-connected left ankle disability.

In a June 2010 VA treatment record (located in Virtual VA), the Veteran explicitly denied having sinus or nasal problems.  He reported having occasional cough & chest congestion, but denied wheezing or asthma.  VA treatment records do not reveal any other complaints regarding breathing or sinus/nasal problems.

At the June 2010 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
35
45
LEFT
20
10
15
20
20

The speech recognition score with the Maryland CNC Test was 100 percent, bilaterally.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  Additionally, the Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in hearing loss since the June 2010 VA audiology examination.  

The June 2010 VA examiner noted normal hearing in the left ear and sensorineural hearing loss in the right ear, reflecting the 35 and 45 decibel results at the 3000-4000 Hz levels, respectively.  As the record reflects that the left ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is not 40 decibels or greater, the thresholds for at least three of these frequencies are not 26 or greater, and speech recognition using the Maryland CNC Test was not shown to be less than 94 percent at any point during this appeal, the criteria for a current left ear hearing loss "disability" has not yet been met as required by 38 C.F.R. § 3.385.  For these reasons, because the evidence does not show that the Veteran's left ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's left ear hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  Also, in this regard, the Veteran has a right ear hearing loss "disability" for VA compensation purposes, which is addressed in the Remand section below.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time 

the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate a bilateral hip condition, a right ankle condition, a sinus/nasal condition manifested by breathing problems, or left ear hearing loss at any point during the claim period or even recent diagnoses prior to the filing of the claims for service connection.

Although the Veteran has at least implicitly asserted that he experiences symptoms that are attributable to diagnoses of bilateral hip, right ankle, and sinus/nasal disorders, and a hearing loss disability, he is a lay person and, under the facts of this case, does not have the requisite medical expertise to diagnose a bilateral hip, right ankle, sinus/nasal, or hearing loss disability, or render an opinion as to the etiology of such symptoms claimed to be these.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the musculoskeletal and ear, nose, and throat systems are complex and often involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Consequently, the Veteran's purported opinions relating the reported bilateral hip and right ankle pain, breathing symptoms, and hearing difficulty to diagnoses of a bilateral hip, right ankle, sinus/nasal, and hearing loss conditions are of no probative value.

In this case, the weight of the evidence is against finding a bilateral hip, right ankle, sinus/nasal, or left ear hearing loss disability at any point during the claim period, including prior to the filing of the claims for service connection.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have currently diagnosed bilateral hip, right ankle, sinus/nasal, 

or left ear hearing loss disabilities.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the appeals must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased disability rating for service-connected residuals of a left ankle sprain with degenerative changes in excess of 20 percent from August 24, 2007 to January 5, 2008, in excess of 30 percent from January 5, 2008 to June 1, 2010, and in excess of 20 percent from June 1, 2010, forward, is denied.

A higher (compensable) increased rating for service-connected tinea pedis with tinea cruris of the groin is denied.

As new and material evidence has been received, the appeal to reopen service connection for migraine headaches is granted.

As new and material evidence has been received, the appeal to reopen service connection for a back disability is granted.

Service connection for depression, as secondary to service-connected left ankle disability, is granted.

Service connection for a left lower extremity nerve injury, to include reflex sympathetic dystrophy and complex regional pain syndrome, as secondary to service-connected left ankle disability, is granted.

Service connection for migraine headaches, as secondary to service-connected depression, is granted.

	(CONTINUED ON NEXT PAGE)



Service connection for erectile dysfunction, as secondary to service-connected left ankle disability and depression, is granted.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a sinus and nasal disability is denied.

Service connection for left ear hearing loss is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeals of service connection for a back disability, right ear hearing loss, tinnitus, a left knee disability, and a right knee disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Service Connection for a Back Disability and a Bilateral Knee Disability

The Veteran contends that the back disability and bilateral knee disability arose secondary to the service-connected left ankle disability.  In a February 2007 VA examination, the VA examiner opined that the left knee problem is related to morbid obesity and, as such, the left knee problem is less likely than not related to the left ankle disability.  The February 2007 VA examiner also opined that the lumbar spine problem is related to degenerative joint disease of the back and nerve root entrapment, and is less likely than not related to the service-connected left ankle disability.  In a November 2012 VA examination report, the VA examiner opined that the bilateral patellofemoral pain syndrome is not at least as likely as not related to the service-connected left ankle disability.  The term "related to" does not encompass the question of aggravation (permanent worsening in severity beyond a normal progression).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  

In addition, the Court has held that it is not clear from a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id (holding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  As such, the Board finds that an additional VA aggravation opinion is necessary as there remains some question as to the etiology of the bilateral knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, in this regard, the Board notes that, since the application to reopen service connection for a back disability, the Veteran has not asserted that the back disability is directly related to service.  Instead, he has consistently asserted, over the course of the appeal, that the back disability is secondary to the service-connected left ankle disability.  See July 2006 Informal Claim; see also October 2008 Substantive Appeal.  The Board acknowledges Dr. J.M.'s treatment record from April 2010 and Dr. J.M.'s opinion that the back injury (strain) sustained in service is at least as likely as not the same condition that was presently diagnosed (lumbosacral strain and lumbar radiculopathy).  However, as noted above, the Veteran does not assert that the back disability is directly related to service or had onset in service; instead, the Veteran now contends that the back disability is secondary to the service-connected left ankle disability.  Regardless, Dr. J.M. relies, at least in part, on the finding that the Veteran has had no other traumatic damage or impact to his back since discharge from service.  In contrast to this finding, in an October 2009 statement associated with a Notice of Disagreement, while the Veteran did not identify a specific injury, the Veteran reported that he sustained an injury at the United States Post Office (where he is currently employed) in 2001 or 2002.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for Right Ear Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as a result of in-service noise exposure.  Specifically, the Veteran stated that he had loud noise exposure in service from gunfire, aircraft engines on the flight line, and heavy equipment used around aircraft.  See June 2010 VA Examination Report.

The Board finds that the Veteran has a current right ear hearing loss disability.  In this regard, service connection for a left ear hearing loss disability is adjudicated (and denied) in the decision above.  A June 2010 VA audiology examination report shows that the Veteran had a puretone threshold of 45 degrees at 4000 Hz in the right ear.  See 38 C.F.R. § 3.385.  

The Board finds that the Veteran has a current disability of bilateral tinnitus.  The June 2010 VA examination shows that the Veteran reported recurrent bilateral tinnitus.  See Charles, 16 Vet. App. at 374 ("ringing in the ears is capable of lay observation").   

The Board finds that the Veteran was exposed to acoustic trauma (loud noise) during active service.  The DD Form 214 lists Freight Operations Clerk as the Veteran's military occupational specialty, which is consistent with a high probability of loud noise exposure.  As such, the Veteran's contention of acoustic trauma in service is credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).

The June 2010 VA examiner opined that the Veteran's hearing loss and tinnitus are less likely than not a result of noise exposure during military service because the service enlistment and separation audiometric evaluations yielded normal hearing thresholds; however, the VA examiner did not indicate the significance, if any, of hearing threshold shift (decrease in hearing acuity) in the right ear between the service entrance and service separation audiometric examinations at the 1000, 4000, and 6000 Hz levels.  See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (a veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury).  With regard to tinnitus, while the Veteran reported post-service onset of tinnitus during the June 2010 VA examination, the VA examiner did not provide an adequate rationale as to the opinion that the current tinnitus is not a result of in-service noise exposure, and merely noted that hearing thresholds were within normal limits at enlistment and separation.

Given these deficiencies in the June 2010 VA audiology examination and etiological opinions contained therein, the Board finds that remand for an addendum medical opinion is necessary to assist in determining the etiology of the right ear hearing loss and bilateral tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).  

Accordingly, the issues of service connection for a back disability, right ear hearing loss, tinnitus, a left knee disability, and a right knee disability are REMANDED for the following actions:

1. Obtain an addendum medical opinion from a VA physician to assist in determining the nature and etiology of the back and bilateral knee disability.  A VA physician with expertise in orthopedics is preferred but not required.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner, to include in VBMS and Virtual VA.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the back disability is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected left ankle disability?  If the VA examiner opines that the back disability is aggravated by the service-connected left ankle disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

b) Is it at least as likely as not (50 percent probability or greater) that the left knee patellofemoral syndrome is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected left ankle disability?  If the VA examiner opines that the left knee patellofemoral syndrome is aggravated by the service-connected left ankle disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

c) Is it at least as likely as not (50 percent probability or greater) that the right knee patellofemoral syndrome is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected left ankle disability?  If the VA examiner opines that the right knee patellofemoral syndrome is aggravated by the service-connected left ankle disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. If possible, request that the medical professional who conducted the June 2010 VA audiology examination review the claims file and electronic file, and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the June 2010 examiner is not available, obtain the requested opinion from a medical professional with expertise in audiology.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss had onset in service or is otherwise related to his active service from June 1981 to June 1984, to include noise exposure?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral tinnitus had onset in service or is otherwise related to his active service from June 1981 to June 1984, to include noise exposure?

In rendering the opinions requested above, the VA examiner should assume that the Veteran 1) was exposed to loud noises in service; and 2) did not have significant noise exposure post service.

Also, in rendering the opinions requested above, the VA examiner should address and comment on the significance, if any, of the threshold shift (decrease in hearing acuity) in the right ear between the service entrance and service separation audiometric examinations at the 1000, 4000, and 6000 Hz levels.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, the VA examiner should not use the Veteran's enlistment and separation audiometric evaluations, which yielded normal hearing thresholds, as the sole basis for rendering an opinion as to the etiology of the right ear hearing loss and bilateral tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (a veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury).

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeals of service connection for a back disability, right ear hearing loss, tinnitus, a left knee disability, and a right knee disability, in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


